Citation Nr: 0403134	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-20 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether an appeal has been perfected with regard to an 
application to reopen a claim for entitlement to service 
connection for a back disability, and claims for entitlement 
to increased ratings for residuals of an incision affecting 
the 11th and 12th intercostal nerves, currently rated as 20 
percent disabling; and residuals of nephrolithiasis with a 
partial left nephrectomy and right pyelolithotomy, currently 
rated as 30 percent disabling.

2.  Entitlement to VA compensation benefits based upon the 
provisions of 38 U.S.C.A. § 1151 for Raynaud's disease with 
the amputation of the right middle finger.  

3.  Entitlement to service connection for athlete's foot.

4.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for dermatitis.



REPRESENTATION

Veteran represented by:	J. Myers Morton, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969, including service in the Republic of Vietnam 
during the Vietnam era.

The veteran had pursued claims for entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  However, by rating decision of August 2002, the 
Regional Office (RO) granted service connection for PTSD and 
assigned a 100 percent disability rating.  This grant 
represents a complete resolution of the appeal as to these 
issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
The claim for a total disability rating is rendered moot by 
the award of a 100 percent disability rating.  The Board of 
Veterans' Appeals (Board) therefore has no jurisdiction over 
these issues and will address them no further herein.

The veteran requested a hearing before an RO hearing officer.  
The hearing was duly scheduled and held in December 2001.  
Unfortunately, however, the tape of the hearing was misplaced 
prior to its transcription.  In a phone conversation of March 
2002, the veteran was informed of this loss and offered the 
opportunity to have another hearing.  He declined another 
hearing, saying that he would submit additional written 
argument instead.  

Appellate consideration of the issues of entitlement to VA 
compensation benefits based upon the provisions of 
38 U.S.C.A. § 1151 for Raynaud's disease with the amputation 
of the right middle finger, entitlement to service connection 
for athlete's foot, and the veteran's application to reopen 
the previously-denied claim for entitlement to service 
connection for dermatitis will be deferred pending completion 
of the development requested in the REMAND portion of this 
decision.


FINDING OF FACT

The veteran's substantive appeal to the Board with regard to 
an application to reopen a claim for entitlement to service 
connection for a back disability, and claims for entitlement 
to increased ratings for residuals of an incision affecting 
the 11th and 12th intercostal nerves, and residuals of 
nephrolithiasis with a partial left nephrectomy and right 
pyelolithotomy was not filed within one year of notification 
of the initial rating decision or within 60 days of the 
statement of the case.


CONCLUSION OF LAW

The veteran did not perfect an appeal as to an application to 
reopen a claim for entitlement to service connection for back 
disability, and claims for entitlement to increased ratings 
for residuals of an incision affecting the 11th and 12th 
intercostal nerves, and residuals of nephrolithiasis with a 
partial left nephrectomy and right pyelolithotomy; thus, the 
Board has no jurisdiction to consider these matters.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 
20.200, 20.201, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
veteran, or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

The Board must dismiss any appeal over which it lacks 
jurisdiction.  See 38 U.S.C.A. § 7105.  Jurisdiction over an 
issue does not vest in the Board until an appeal to the Board 
has been properly perfected by the timely filing of a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108. 

The VA General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely-filed 
substantive appeal.  It should, however, afford the claimant 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99. 

The veteran filed an application to reopen a claim for 
entitlement to service connection for a back disability, and 
claims for entitlement to increased ratings for residuals of 
an incision affecting the 11th and 12th intercostal nerves and 
residuals of nephrolithiasis with a partial left nephrectomy 
and right pyelolithotomy in November 1998.  In a December 
1999 decision, the benefits sought were denied.  The veteran 
was notified of that denial by letter of January 2000.  In 
correspondence dated in February and March 2000, the 
veteran's attorney expressed dissatisfaction with the 
December 1999 denials.  The RO issued a statement of the case 
addressing all the issues on September 13, 2002.  On a VA 
Form 9, "Appeal to the Board of Veterans' Appeals," 
received on December 20, 2002, the veteran's attorney 
indicated that he desired to appeal all of the issues listed 
in the Statement of the Case.  By way of specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction, the attorney merely asserted his 
belief that "the decision is ridiculous," without further 
support for this argument.  

Because the RO mailed the statement of the case more than one 
year after the rating decision denying the benefits sought, 
the veteran and his attorney had sixty days from September 
13, 2002, the date that the RO mailed the statement of the 
case to the veteran, in which to perfect an appeal to the 
Board.  Thus, the veteran's substantive appeal should have 
been filed by November 12, 2002, to have been considered 
timely.  Because the appeal, which was filed, was not 
received until more than one month later, in December 2002, 
under governing law, it cannot be considered to have been 
timely.  It is important to note that neither the veteran nor 
his attorney corresponded with or otherwise contacted the VA 
between September 13, 2002 and November 12, 2002.  

By letter of July 2003, the RO informed the veteran and his 
attorney that the appeal had not been received within the 
mandatory 60 day time frame.  In the letter, he was informed 
that he could appeal the determination that his appeal had 
been untimely and he was provided with a statement of his 
procedural and appellate rights.  No further communication 
has been received from either the veteran or his attorney.

A decision as to the adequacy and timeliness of the 
substantive appeal will be made by the Board.  "It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

In this case, the statement of the case was mailed to the 
veteran and his attorney at their most recent addresses of 
record in September 2002.  In explanatory forms enclosed with 
the transmittal letter, the veteran was advised of the 
necessary steps for completing a substantive appeal and of 
the time frame in which he could do so.  The December 2002 
"Appeal to Board of Veterans' Appeals," on a VA Form 9, 
cannot be considered a substantive appeal of the RO's 
December 1999 decision because it was not received with in 
the 60 day time frame which he was expressly given.  As 
participants in the VA administrative process, the veteran 
and his attorney are charged not only with the responsibility 
to read the explanatory material provided along with the 
Statement of the Case, but with the laws and regulations 
summarized above, which govern the process of adjudicating 
claims for monetary benefits such as the ones the veteran had 
filed.  Accordingly, the December 2002 VA Form 9 submitted by 
the veteran's attorney does not meet the governing 
requirements as to a timely substantive appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The Board has reviewed the record in order to determine 
whether any other communication by or on behalf of the 
veteran constituted an adequate and timely substantive appeal 
under the law and regulations.  The Board has identified no 
such communication, and the veteran has pointed to none.  

Accordingly, the Board finds that the veteran did not perfect 
an appeal in a timely manner on the denial of the application 
to reopen a claim of service connection for a back 
disability, and claims for entitlement to increased ratings 
for residuals of an incision affecting the 11th and 12th 
intercostal nerves and residuals of nephrolithiasis with a 
partial left nephrectomy and right pyelolithotomy.  His 
appeal as to these issues therefore must be dismissed.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.4, 20.200, 20.201, 
20.202, 20.302.  See Roy v. Brown, 5 Vet. App. 554 (1993); 
see also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999), 
[discussing the necessity to filing a substantive appeal 
which comports with governing regulations].

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the veteran is evident by 
a disposition by the Board herein, as the amended provisions 
of the Act specifically provide that VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. § 5103; 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).  For the reasons set forth above, the Board 
has found that it lacks jurisdiction and therefore, there is 
no reasonable possibility that further assistance or 
development of the claim at the RO-level will result in a 
grant of the benefits sought.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When, as here, there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  


ORDER

The claims for entitlement to service connection for a back 
disability, based upon the submission of new and material 
evidence; and for entitlement to increased ratings for 
residuals of an incision affecting the 11th and 12th 
intercostal nerves, currently rated as 20 percent disabling; 
and residuals of nephrolithiasis with a partial left 
nephrectomy and right pyelolithotomy, currently rated as 30 
percent disabling, are dismissed.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims, such as the instant ones, filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.  

The newly-defined duty to notify includes explicit 
notification of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claims for increased disability ratings.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
such specific notice is required.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Review of the claims file reveals 
that the veteran has not yet been provided with this type of 
specific notice as to any of the three issues addressed in 
this Remand.  Therefore, further review of the veteran's 
appeals must be delayed until the veteran has received such 
notice.

With regard to the veteran's claim for VA compensation for 
residuals of nerve damage, claimed to have resulted from VA 
treatment, we note that the RO has adjudicated the veteran's 
claim under regulatory provisions which are no longer in 
effect.  The provisions of 38 C.F.R. § 3.361 were removed 
from the Code of Federal Regulations effective January 8, 
1999.  64 Fed. Reg. 1131 (Jan. 8, 1999).  Furthermore, he was 
provided with the substance of these provisions in the August 
2002 Statement of the Case.  For the VA adjudicative system 
to function properly, and to satisfy due process guarantees, 
proper notice of the standards and criteria under which the 
veteran's claim is reviewed is essential.  Upon return of 
these claims to the RO, the veteran should be provided with 
the current criteria for reviewing claims based upon 
disability due to VA medical care.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim for service 
connection for athlete's foot, his 
application to reopen his previously-
denied claim for service connection for 
dermatitis, and his 38 U.S.C.A. § 1151 
claim, what evidence VA will develop, and 
what evidence the veteran must furnish.  

2.  The veteran should be afforded a VA 
neurologic examination to identify any 
relationship between the veteran's 
current peripheral nerve problems and 
medical treatment administered from 1976 
to 1978 at the VA medical facility in 
Asheville, North Carolina.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The complete rationale for 
all opinions expressed should be fully 
explained.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include consideration of the 
veteran's 38 U.S.C.A. § 1151 claim under 
the provisions of 38 U.S.C.A. § 1151 and 
any regulations implementing the statute 
if such regulations are in fact 
implemented; if not, consideration under 
the statute only must be undertaken.  If 
a denial of the benefit sought results, 
then the RO must provide the veteran with 
the terms of the statute.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



